MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                         Jan 18 2018, 10:06 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah Markisohn                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                    J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.G.,                                                    January 18, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1709-JV-2004
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marilyn A.
Appellee-Petitioner.                                     Moores, Judge
                                                         The Honorable Scott B. Stowers,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1703-JD-410



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-JV-2004 | January 18, 2018            Page 1 of 5
                                              Case Summary
[1]   On July 12, 2017, following a fact-finding hearing, Appellant-Respondent J.G.

      was found to be a delinquent child for committing what would be Class A

      misdemeanor theft if committed by an adult. On appeal, J.G. contends that the

      juvenile court abused its discretion in admitting certain evidence during the

      fact-finding hearing. Because any error the juvenile court committed could only

      have been harmless, we affirm.



                               Facts and Procedural History
[2]   On February 28, 2017, Rodney Snider was looking to purchase a PlayStation 3

      gaming console for his son. Using a service called OfferUp,1 Snider agreed to

      purchase a PlayStation 3 from J.G. for $40.00. When he arrived at the agreed

      upon location, Snider observed that J.G. had a “PlayStation 3 box sitting right

      next to him.” Tr. Vol. II, p. 17. Snider approached J.G. and gave him $40.00.

      J.G. took the money but did not give Snider the PlayStation 3 in return.

      Instead, J.G. walked away from Snider taking both the $40.00 and the box

      purportedly containing the PlayStation 3 with him. Snider subsequently




      1
         OfferUp is a mobile marketplace in the United States. See https://offerup.com/about/ (last visited
      January 8, 2018). It allows users to list items for sale, browse local listings of items for sale, and purchase
      items by using a program which can be downloaded onto their mobile phones. See
      https://offerup.com/howitworks/ (last visited January 8, 2018).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-JV-2004 | January 18, 2018                Page 2 of 5
      identified J.G. as the individual who had taken his money without giving him

      the PlayStation 3 in return.


[3]   On March 20, 2017, Appellee-Petitioner the State of Indiana (“the State”) filed

      a delinquency petition alleging that J.G. committed what would have been

      Class A misdemeanor theft if committed by an adult. The juvenile court

      conducted a fact-finding hearing on June 30, 2017. At the conclusion of the

      fact-finding hearing, the juvenile court took the matter under advisement. On

      July 12, 2017, the juvenile court found J.G. to be a delinquent child for

      committing what would have been Class A misdemeanor theft if committed by

      an adult. Following an August 4, 2017 disposition hearing, the juvenile court

      discharged J.G. and closed the case. This appeal follows.



                                 Discussion and Decision
[4]   In challenging the juvenile court’s finding that he is a delinquent child, J.G.

      contends that the juvenile court abused its discretion in admitting certain

      evidence during the fact-finding hearing. The juvenile court “has broad

      discretion in ruling on the admissibility of evidence.” Houston v. State, 957

      N.E.2d 654, 657 (Ind. Ct. App. 2011) (citing Edwards v. State, 930 N.E.2d 48, 50

      (Ind. Ct. App. 2010), trans. denied). We will reverse such a ruling only when the

      juvenile court abuses its discretion. Id. (citing Edwards, 930 N.E.2d at 50). “An

      abuse of discretion occurs if the decision is clearly against the logic and effect of

      the facts and circumstances before the [juvenile] court.” Id. (citing Boggs v.

      State, 928 N.E.2d 855, 862 (Ind. Ct. App. 2010), trans. denied).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-JV-2004 | January 18, 2018   Page 3 of 5
[5]   J.G. argues that the juvenile court abused its discretion in admitting State’s

      Exhibit D into evidence to prove his identity because it contained inadmissible

      hearsay. Exhibit D is made up of 156 pages of records connected to the

      OfferUp account used by J.G. when advertising the PlayStation 3 for sale.

      Hearsay is a “statement that: (1) is not made by the declarant while testifying at

      the trial or hearing; and (2) is offered in evidence to prove the truth of the

      matter asserted.” Ind. Evidence Rule 801(c). Hearsay is not admissible unless

      it falls within one of the exceptions provided by in the evidence rules. Ind.

      Evid. R. 802.


[6]   However, we need not determine whether State’s Exhibit D contained

      inadmissible hearsay because even if it did, the admission of this exhibit was

      harmless. “The improper admission of evidence is harmless error when the

      reviewing court is satisfied that the conviction is supported by substantial

      independent evidence of guilt so that there is no substantial likelihood that the

      challenged evidence contributed to the conviction.” Meadows v. State, 785

      N.E.2d 1112, 1122 (Ind. Ct. App. 2003). In this case, the State provided

      substantial independent evidence of J.G.’s guilt. Snider testified during the fact-

      finding hearing that, using OfferUp, he agreed to purchase a PlayStation 3 from

      J.G. for $40.00. When he arrived at the agreed-upon location, Snider gave J.G.

      $40.00. J.G. took the money but did not give him the PlayStation in return.

      Snider subsequently identified J.G. as the individual who had taken his money.

      Given Snider’s testimony and identification of J.G., we conclude that even if




      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-JV-2004 | January 18, 2018   Page 4 of 5
      the juvenile court erroneously admitted State’s Exhibit D, such error was

      harmless.


[7]   The judgment of the juvenile court is affirmed.


      Robb, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-JV-2004 | January 18, 2018   Page 5 of 5